            Case 1:20-cv-06124-VSB Document 43 Filed 01/22/21 Page 1 of 4




                           MILMAN LABUDA LAW GROUP PLLC
                                               3000 MARCUS AVENUE
                                                     SUITE 3W8
                                              LAKE SUCCESS, NY 11042
                                                      _________

                                              TELEPHONE (516) 328-8899
                                              FACSIMILE (516) 328-0082

Author: Perry S. Heidecker – Senior Counsel
Direct E-Mail Address: perry@mllaborlaw.com
Direct Dial: (516) 303-1440



                                                                         January 22, 2021

                                                      Via ECF

Hon. Vernon S. Broderick
United States District Judge
U.S. District Court, S.D.N.Y.
40 Foley Square
New York, NY 10007

         Re:      Edwards v. The ServiceMaster Company, LLC, et al.
                  Case No.: 20 Civ. 6124 (VSB)(RWL)
                  MLLG File No. 69-2020

Dear Judge Broderick:

        This firm is counsel for the Defendants in the above-referenced action. Along with counsel
for Plaintiffs, we jointly write pursuant to Your Honor’s order dated January 14, 2021 (ECF No.
39) (the “Order”), to provide the Court with the requested information about the case.

    I.         Defendants’ Position

       It is the Defendants’ position that the previous Motion for Conditional Certification has
been rendered moot. The reason is that new decisional law has been recently handed down that
would have a material impact on the outcome of the Motion.

        All collective actions brought pursuant to § 216(b) of the FLSA require the Court to certify
that the Plaintiffs are “similarly situated” so that they may give notice to potential group members
and proceed collectively. Often Courts utilize a two-part test to determine if certification is
appropriate. First, based upon affidavits and pleadings, the Court may “conditionally” certify the
collective group so that notices of the pending action may be sent to members of the putative
group. Second, after discovery has taken place, the Court may determine if members of the
putative collective group are “actually” similarly situated and then certify or de-certify the putative
collective group as may be appropriate.
          Case 1:20-cv-06124-VSB Document 43 Filed 01/22/21 Page 2 of 4



       This two-step approach, first enunciated in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987),
is commonly, but not universally, applied. In a putative FLSA collective action, District Courts have
discretion on whether to allow a collective action and direct that notice be given to potential class
members. Madrid v.Minolta Business Solutions, Inc., 2002 U.S. Dist. LEXIS 18539 *2 (S.D.N.Y.
October 1, 2002 citing Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165 (1989); Braunstein v.
Eastern Photographic Labs., Inc., 600 F.2d 335, 336 (2d Cir. 1978). This discretionary power,
however, must only be exercised in appropriate cases. Courts are sensitive to the possibility that
“conditional certification” and the early mailing of opt-in notices present multiple dangers. First,
there is the opportunity for abuse by intensifying pressure to settle regardless of the merits of the
action. Second, the opt-in notices give the appearance of court-endorsed solicitation of claims,
thus stirring up unwarranted litigation. For that reason, Courts have created different methods of
exercising their discretion.

        One such method was articulated in the recent decision in Swales v. KLLM Transport
Services, LLC, 3:17-CV-490 (5th Cir. January 12, 2021). In the Swales case, the United States
Court of Appeals for the Fifth Circuit expressly rejected the two-part Lusardi approach because it
is not grounded in either statutory or Supreme Court guidance. Rather, the Court held that the
issue of “similarly situated” must be rigorously scrutinized at the outset of the case, not after a
lenient step-one “conditional certification.” Only then, after some preliminary discovery, can the
Court determine whether the request opt-in notice will go to only those who are “actually similar”
to the named plaintiffs.

       In the case at hand, the parties briefed the issue of certification under a two-part Lusardi
approach. Defendants respectfully submit that the recently-decide Swales approach would be a
more appropriate way for the Court to exercise its discretion.

        In the case at hand, the putative collective group members exhibit many differences. These
differences include different employers, different time-keeping practices, different employment
practices and policies, different time periods of employment and arbitration agreements signed by
some, but not all, members of the putative collective group.

       By following the one-step Swales approach, the Court can avoid the dangers inherent in
the two-step Lusardi approach: undue pressure on the parties regardless of the merits and the
appearance of court-sponsored litigation. Although Swales was decided in a different Circuit, its
reasoning is compelling and entirely applicable to the matter under present consideration.
Defendants have called this case to the Court’s attention immediately after its publication.

        The Defendants, therefore, request that the parties be given the opportunity to re-brief the
issue of Certification in light of newly decided case law.

   II.     Plaintiffs’ Position

        Plaintiffs’ position is that the filing of the amended complaint does not render the pending
motion to conditionally certify a collective action pursuant to the Fair Labor Standards Act §
216(b) moot because both Plaintiffs’ pending motion and their Amended Complaint are
distinguishable from the motion and amendments in Kiobel v. Royal Dutch Petroleum Co., 02 Civ.
7618, 2006 WL 7150834 (S.D.N.Y. Feb. 10, 2006).
          Case 1:20-cv-06124-VSB Document 43 Filed 01/22/21 Page 3 of 4




         First, unlike Kiobel, Plaintiffs’ do not have a pending Rule 23 class motion, rather, the
pending motion is for the first stage of conditional certification of a collective action under the
FLSA § 216(b). At this first stage, the Court applies a “fairly lenient standard” where Plaintiffs
must only demonstrate that they are similarly situated to other employees. Iglesias-Mendoza v. La
Bella Farm, Inc., 239 F.R.D. 363, 367 (S.D.N.Y. 2007) (citing Torres v. Gristede’s Operating
Corp., 2006 WL 2819730, at *7 (S.D.N.Y. Sept. 28, 2006)). In Kiobel, the pending motion related
to the state law claims under the New York Labor Law Rule 23 motion for class certification. The
requirements of a Rule 23 class certification are more burdensome than FLSA conditional
certification. See Myers v. Hertz Corp., 624 F. 3d 537, 547 (2d Cir. 2010) (“The party seeking
class certification bears the burden of establishing by a preponderance of the evidence that each of
Rule 23’s requirements has been met”); See also Fed. R. Civ. P. 23(a) and (b). While the factual
allegations for the FLSA collective and Rule class are similar, the requirements for a Rule 23 class
motion are significantly more burdensome and require an entirely different factual analysis. As
described below, Plaintiffs’ amendments do not impact their FLSA collective claims, thus the
pending FLSA motion for conditional certification should not be rendered moot, as the factual
allegations and claims relating to the motion have remained unchanged.

        Second, in Kiobel, the amendments to the complaint were directly related to allegations in
the Plaintiffs’ pending Rule 23 motion, including the addition of a new defendant, redefining the
class period, and the withdrawal of two plaintiffs who were formerly proposed as class
representatives. See Kiobel, 2016 WL 7150834, at *1. The Kiobel amendments raised due process
problems due to the representative party. Id. Here, Plaintiffs’ Amended Complaint has made no
changes to the proposed FLSA collective class or to any facts or allegations that relate to Plaintiffs’
FLSA collective class as asserted in their First Cause of Action. The Defendants are the same, the
class representatives are the same, and the definition and class period and job position of the FLSA
collective all remain the same. Rather, Plaintiffs’ Amended Complaint removed two claims, both
of which are unrelated to the pending motion for certification of a FLSA collective class of
employees who worked off-the-clock. Specifically, Plaintiffs’ amendments dismissed the Rule 23
Class under the NYLL, which related to Plaintiffs’ second and third causes of action, and dismissed
an individual misclassification claim for Plaintiff Edwards for unpaid overtime. This claim was
not included and is completely unrelated to the pending FLSA collective claims and motion for
conditional certification for the off-the-clock unpaid overtime claims.

       Accordingly, Defendants’ opposition to Plaintiffs’ pending motion has not been prejudiced
in any way as a result of Plaintiffs’ Amended Complaint. Defendants’ have only benefited by
having the Rule 23 Class claims and a misclassification claim dismissed, thereby narrowing this
lawsuit to focus only on Plaintiffs and the putative FLSA collective claims, which remain
unchanged.

        In response to Defendants’ position stated supra, the Court should reject Defendants’
reliance on Swales v. KLLM Transport Services, LLC, 17 Civ. 490 (5th Cir. Jan. 12, 2021), as the
Fifth Circuit’s decision is not binding precedent on this Court. The Second Circuit has a long
adopted the “two-tiered” approach and the lenient standard of addressing FLSA collective actions.
See Myers, 624 F. 3d at 555; see also Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528, 540
(2d Cir. 2016) (“In Myers, we endorsed a two-step process for certifying FLSA Collective
actions”); see same Garcia Ramos v. DNC Food Service Corp., No. 19 Civ. 2967, 2020 WL
2832776, at *2 (S.D.N.Y. June 1, 2020) (Broderick, J.) (applying the Myers’ two-step certification
         Case 1:20-cv-06124-VSB Document 43 Filed 01/22/21 Page 4 of 4




process for an FLSA conditional certification motion and requiring a plaintiffs only meet a
“modest” burden). The parties previously submitted briefs on Plaintiffs’ pending motion properly
address the legal issues and applied the relevant caselaw. In conclusion, Plaintiffs’ submit that
Defendants’ argument is based on mere dicta, none of which is binding on this court, rendering it
neither persuasive nor relevant to warrant a re-briefing of the motion.


                                            Respectfully submitted,

                                            KESSLER MATURA P.C.
                                            s/ Marijana Matura
                                            Marijana Matura

                                            MILMAN LABUDA LAW GROUP, PLLC
                                            /s/ Perry S. Heidecker
                                            Perry S. Heidecker, Esq.
